Exhibit 10.18
Execution Copy
Joinder Agreement
This JOINDER AGREEMENT, dated as of September 16, 2008 is delivered pursuant to:
(i) Section 15 of the First Priority Pledge and Security Agreement and
Irrevocable Proxy (as amended, supplemented, restated or otherwise modified from
time to time, the “First Priority Pledge and Security Agreement”), dated as of
June 4, 2008, among Residential Funding Company, LLC, GMAC Mortgage, LLC,
certain of their Affiliates from time to time parties thereto as Grantors, GMAC
LLC, as Lender and Lender Agent (in such capacity, the “First Priority Lender”),
and Wells Fargo Bank, N.A., as First Priority Collateral Agent (in such
capacity, the “First Priority Collateral Agent”);
(ii) Section 16 of the Second Priority Pledge and Security Agreement and
Irrevocable Proxy (as amended, supplemented, restated or otherwise modified from
time to time, the “Second Priority Pledge and Security Agreement”), dated as of
June 6, 2008, among Residential Capital, LLC, certain of its affiliates from
time to time parties thereto as Grantors, U.S. Bank National Association, as
Trustee (the “2010 Trustee”), and Wells Fargo Bank, N.A., as Second Priority
Collateral Agent (in such capacity, the “Second Priority Collateral Agent”);
(iii) Section 16 of the Third Priority Pledge and Security Agreement and
Irrevocable Proxy (as amended, supplemented, restated or otherwise modified from
time to time, the “Third Priority Pledge and Security Agreement”), dated as of
June 6, 2008, among Residential Capital, LLC, certain of its affiliates from
time to time parties thereto as Grantors, U.S. Bank National Association, as
Trustee (the “2015 Trustee”), and Wells Fargo Bank, N.A., as Second Priority
Collateral Agent (in such capacity, the “Third Priority Collateral Agent”);
(iv) Section 16 of the Hedge Pledge and Security Agreement and Irrevocable Proxy
(as amended, supplemented, restated or otherwise modified from time to time, the
“Hedge Pledge and Security Agreement” and, together with the First Priority
Pledge and Security Agreement, Second Priority Security Agreement and Third
Priority Security Agreement, each a “Security Agreement” and collectively, the
“Security Agreements”), dated as of August 14, 2008, among Residential Funding
Company, LLC, GMAC Mortgage, LLC, certain of their Affiliates from time to time
parties thereto as Grantors, and GMAC LLC (in such capacity, the “Hedge
Counterparty”); and
(v) Section 8.10 of the Intercreditor Agreement (as amended, supplemented,
restated or otherwise modified from time to time, the “Intercreditor
Agreement”), dated as of June 6, 2008, among Residential Capital, LLC,
Residential Funding Company, LLC, GMAC Mortgage, LLC, certain of their
affiliates from time to time parties thereto, the First Priority Lender, the
2010 Trustee, the 2015 Trustee, the First Priority Collateral Agent, the Second
Priority Collateral Agent, the Third Priority Collateral Agent, and Wells Fargo
Bank, N.A., as collateral control agent (in such capacity, the “Collateral
Control Agent”).
WHEREAS, Section 4.03 of the Loan Agreement (as defined under the First Priority
Pledge and Security Agreement, and as amended, supplemented, amended and
restated or otherwise modified from time to time) requires the Obligors (as
defined in the Loan Agreement) to use commercially reasonable efforts to
restructure their cash management system prior to the
Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



Account Transfer Date (as defined in the Loan Agreement) so as to enable the
Collateral Control Agent to exercise control over all material bank and
securities accounts of Residential Capital, LLC and its Subsidiaries (as defined
in the Loan Agreement) intended to contain solely funds and securities of
Residential Capital, LLC and its Subsidiaries, subject to certain exceptions
described therein;
WHEREAS, Section 11(a)(xv) of the Second Priority Pledge and Security Agreement
requires that if any Obligor takes action to grant the First Priority Collateral
Agent additional collateral it shall do the same for the Second Priority
Collateral Agent; and
WHEREAS, Section 11(a)(xv) of the Third Priority Pledge and Security Agreement,
which requires that if any Obligor takes action to grant the First Priority
Collateral Agent additional collateral it shall do the same for the Third
Priority Collateral Agent.
Capitalized terms used herein without definition are used as defined in the
First Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, each entity signing as
Additional Account Party below (each a “New Additional Account Party”, and
collectively the “New Additional Account Parties”):
(a) as provided in Section 15 of the First Priority Pledge and Security
Agreement, hereby becomes a party to the First Priority Pledge and Security
Agreement as an Additional Account Party thereunder with the same force and
effect as if originally named as an Additional Account Party therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the First Priority Collateral
Agent for the benefit of the Lender Parties, and grants to the First Priority
Collateral Agent for the benefit of the Lender Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of such Additional Account Party described in Annex A and expressly
assumes all obligations and liabilities of an Additional Account Party
thereunder. Each New Additional Account Party hereby agrees to be bound as an
Additional Account Party for the purposes of the First Priority Pledge and
Security Agreement;
(b) as provided in Section 16 of the Second Priority Pledge and Security
Agreement, hereby becomes a party to the Second Priority Pledge and Security
Agreement as an Additional Account Party thereunder with the same force and
effect as if originally named as an Additional Account Party therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations (as defined in the
Second Priority Pledge and Security Agreement), hereby mortgages, pledges,
assigns, transfers and hypothecates to the Second Priority Collateral Agent for
the benefit of the Notes Parties (as defined in the Second Priority Pledge and
Security Agreement), and grants to the Second Priority Collateral Agent for the
benefit of the Notes Parties (as defined in the Second Priority Pledge and
Security Agreement) a lien on and security interest in, all of its right, title
and interest in, to and under the Collateral of the undersigned described in
Annex A and expressly assumes all obligations and
Joinder Agreement — Additional Account Parties

2



--------------------------------------------------------------------------------



 



liabilities of an Additional Account Party thereunder. The undersigned hereby
agrees to be bound as an Additional Account Party for the purposes of the Second
Priority Pledge and Security Agreement;
(c) as provided in Section 16 of the Third Priority Pledge and Security
Agreement, hereby becomes a party to the Third Priority Pledge and Security
Agreement as an Additional Account Party thereunder with the same force and
effect as if originally named as an Additional Account Party therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations (as defined in the
Third Priority Pledge and Security Agreement), hereby mortgages, pledges,
assigns, transfers and hypothecates to the Third Priority Collateral Agent for
the benefit of the Notes Parties (as defined in the Third Priority Pledge and
Security Agreement), and grants to the Third Priority Collateral Agent for the
benefit of the Notes Parties (as defined in the Third Priority Pledge and
Security Agreement) a lien on and security interest in, all of its right, title
and interest in, to and under the Collateral of the undersigned described in
Annex A and expressly assumes all obligations and liabilities of an Additional
Account Party thereunder. The undersigned hereby agrees to be bound as an
Additional Account Party for the purposes of the Third Priority Pledge and
Security Agreement.
(d) as provided in Section 16 of the Hedge Pledge and Security Agreement, hereby
becomes a party to the Hedge Pledge and Security Agreement as an Additional
Account Party thereunder with the same force and effect as if originally named
as an Additional Account Party therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations (as defined in the Hedge Pledge and Security Agreement),
hereby mortgages, pledges, assigns, transfers and hypothecates to the Hedge
Counterparty, and grants to the Hedge Counterparty a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of such Additional Account Party described in Annex A and expressly
assumes all obligations and liabilities of an Additional Account Party
thereunder. Each New Additional Account Party hereby agrees to be bound as an
Additional Account Party for the purposes of the Hedge Pledge and Security
Agreement; and
(e) as provided in Section 8.10 of the Intercreditor Agreement, hereby becomes a
party to the Intercreditor Agreement as an Obligor thereunder with the same
force and effect as if originally named as an Obligor therein and, without
limiting the generality of the foregoing, as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations (as defined in the Intercreditor
Agreement), hereby mortgages, pledges, assigns, transfers and hypothecates to
the Collateral Control Agent, and grants to the Collateral Control Agent a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such Additional Account Party described in Annex A and
expressly assumes all obligations and liabilities of an Obligor thereunder. Each
New Additional Account Party hereby agrees to be bound as an Obligor for the
purposes of the Intercreditor Agreement.
In addition to the foregoing, each New Additional Account Party hereby agrees to
be bound by the terms and conditions of the Loan Agreement as if it had signed
as an Obligor thereunder.
Joinder Agreement — Additional Account Parties

3



--------------------------------------------------------------------------------



 



By executing and delivering this Joinder Agreement, each entity signing as an
Existing Pledgor below (each an “Existing Pledgor”, and collectively the
“Existing Pledgors”):
(a) as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, hereby mortgages, pledges, assigns, transfers and hypothecates to
the First Priority Collateral Agent for the benefit of the Lender Parties, and
grants to the First Priority Collateral Agent for the benefit of the Lender
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Existing Pledgor described in Annex A
and, in addition to its existing obligations and liabilities under the First
Priority Pledge and Security Agreement, expressly assumes all obligations and
liabilities of an Additional Account Party thereunder. Each Existing Pledgor
hereby agrees to be bound as an Additional Account Party for the purposes of the
First Priority Pledge and Security Agreement, in addition to its existing
obligations and liabilities thereunder;
(b) as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations (as defined in the Second Priority Pledge and Security Agreement),
hereby mortgages, pledges, assigns, transfers and hypothecates to the Second
Priority Collateral Agent for the benefit of the Notes Parties (as defined in
the Second Priority Pledge and Security Agreement), and grants to the Second
Priority Collateral Agent for the benefit of the Notes Parties (as defined in
the Second Priority Pledge and Security Agreement) a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned described in Annex A and, in addition to its
existing obligations and liabilities under the Second Priority Pledge and
Security Agreement, expressly assumes all obligations and liabilities of an
Additional Account Party thereunder. Each Existing Pledgor hereby agrees to be
bound as an Additional Account Party for the purposes of the Second Priority
Pledge and Security Agreement, in addition to its existing obligations and
liabilities thereunder;
(c) as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations (as defined in the Third Priority Pledge and Security Agreement),
hereby mortgages, pledges, assigns, transfers and hypothecates to the Third
Priority Collateral Agent for the benefit of the Notes Parties (as defined in
the Third Priority Pledge and Security Agreement), and grants to the Third
Priority Collateral Agent for the benefit of the Notes Parties (as defined in
the Third Priority Pledge and Security Agreement) a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned described in Annex A and, in addition to its
existing obligations and liabilities under the Third Priority Pledge and
Security Agreement, expressly assumes all obligations and liabilities of an
Additional Account Party thereunder. Each Existing Pledgor hereby agrees to be
bound as an Additional Account Party for the purposes of the Third Priority
Pledge and Security Agreement, in addition to its existing obligations and
liabilities thereunder;
(d) as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations (as defined in the Hedge Pledge and Security Agreement), hereby
mortgages, pledges, assigns, transfers and hypothecates to the Hedge
Counterparty, and grants to the Hedge Counterparty a lien on and
Joinder Agreement — Additional Account Parties

4



--------------------------------------------------------------------------------



 



security interest in, all of its right, title and interest in, to and under the
Collateral of such Additional Account Party described in Annex A and, in
addition to its existing obligations and liabilities under the Hedge Pledge and
Security Agreement, expressly assumes all obligations and liabilities of an
Additional Account Party thereunder. Each Existing Pledgor hereby agrees to be
bound as an Additional Account Party for the purposes of the Hedge Pledge and
Security Agreement, in addition to its existing obligations and liabilities
thereunder; and
(e) as collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations (as defined in the Intercreditor Agreement), hereby mortgages,
pledges, assigns, transfers and hypothecates to the Collateral Control Agent,
and grants to the Collateral Control Agent a lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Additional Account Party described in Annex A and expressly assumes all
obligations and liabilities of an Additional Account Party thereunder. Each New
Additional Account Party hereby agrees to be bound as an Obligor for the
purposes of the Intercreditor Agreement.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to each Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, each New Additional
Account Party hereby agrees that this Joinder Agreement may be attached to each
Security Agreement and that the Collateral listed on Annex A to this Joinder
Amendment shall be and become part of the Collateral referred to in each
Security Agreement and shall secure all Obligations (as defined in the Security
Agreements).
Each New Additional Account Party hereby represents and warrants that each of
the representations and warranties contained in (i) Section 6 of the First
Priority Pledge and Security Agreement applicable to it, (ii) Section 7 of the
Second Priority Pledge and Security Agreement applicable to it, (iii) Section 7
of the Third Priority Pledge and Security Agreement applicable to it, and (iv)
Section 7 of the Hedge Pledge and Security Agreement applicable to it, is true
and correct on and as the date hereof as if made on and as of such date.
Joinder Agreement — Additional Account Parties

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

                  AMERILAND, LLC,
as New Additional Account Party    
 
                By:     REG-PFH, LLC, its Sole Member    
 
           
 
      By: /s/ David Flavin
 
Name: David Flavin    
 
      Title: Chief Financial Officer    
 
                REG-PFH, LLC,         as New Additional Account Party    
 
                By: /s/ David Flavin        
 
        Name: David Flavin         Title: Chief Financial Officer    
 
                HOME CONNECTS LENDING SERVICES, LLC,         as New Additional
Account Party    
 
                By: /s/ James Young        
 
        Name: James Young         Title: Chief Financial Officer    
 
                MINT I, LLC,         as New Additional Account Party    
 
                By: /s/ James Young        
 
        Name: James Young         Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



         
 
  MINT I VFN HOLDINGS, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  EASTERN MASSACHUSETTS REAL ESTATE, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  KOENIG & STREY INSURANCE AGENCY, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  KOENIG & STREY, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  PACIFIC UNION REAL ESTATE GROUP, LTD.,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



         
 
  REFERRAL NETWORK OF IL, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  REFERRAL NETWORK OF MASSACHUSETTS, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  REFERRAL NETWORK OF NY/NJ, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  REFERRAL NETWORK OF PUREG, INC.,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  GHS METRO NY, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



         
 
  GMAC GLOBAL RELOCATION SERVICES, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  GMACR MORTGAGE PRODUCTS, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
   
 
  Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  DITECH, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
   
 
  Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  GHS MORTGAGE, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
   
 
  Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  RESIDENTIAL CONSUMER SERVICES, LLC,
as New Additional Account Party    
 
       
 
  By: /s/ James Young    
 
 
 
   
 
  Name: James Young    
 
  Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



         
 
  GMAC MORTGAGE USA CORPORATION,    
 
  as New Additional Account Party    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  GMAC REAL ESTATE, LLC,    
 
  as New Additional Account Party    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.,    
 
  as New Additional Account Party    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  MFC ASSET, LLC,    
 
  as New Additional Account Party    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  RFC ADVANCE DEPOSITOR, LLC,    
 
  as New Additional Account Party    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



                  RFC ASSET MANAGEMENT, LLC,         as New Additional Account
Party    
 
                By: /s/ James Young        
 
        Name: James Young         Title: Chief Financial Officer    
 
                RFC SFJV-2002, LLC,         as New Additional Account Party    
 
           
 
  By:   RFC ASSET MANAGEMENT, LLC,    
 
      its sole member    
 
           
 
      By: /s/ James Young    
 
     
 
Name: James Young    
 
      Title: Chief Financial Officer    
 
                RCSFJV2004, LLC,         as New Additional Account Party    
 
           
 
  By:   RFC ASSET MANAGEMENT, LLC,    
 
      its sole member    
 
           
 
      By: /s/ James Young    
 
     
 
Name: James Young    
 
      Title: Chief Financial Officer    
 
                UNION TRUST MORTGAGE SERVICES, INC.,         as New Additional
Account Party    
 
                By: /s/ James Young                   Name: James Young    
 
  Title:   Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



         
 
  DEVELOPERS OF HIDDEN SPRINGS, LLC,    
 
  as Existing Pledgor    
 
       
 
  By: /s/ David Flavin
 
Name: David Flavin    
 
  Title: Chief Financial Officer    
 
       
 
  DOA HOLDING PROPERTIES, LLC,    
 
  as Existing Pledgor    
 
       
 
  By: /s/ David Flavin
 
Name: David Flavin    
 
  Title: Chief Financial Officer    
 
       
 
  GMAC HOME SERVICES, LLC,    
 
  as Existing Pledgor    
 
       
 
  By: /s/ James Young
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
       
 
  RFC ASSET HOLDINGS II, LLC,    
 
  as Existing Pledgor    
 
       
 
  By: /s/ James Young    
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



     
ACKNOWLEDGED AND AGREED
   
as of the date first above written:
   
 
   
GMAC LLC
as Lender Agent
   
 
   
By: /s/ David C. Walker
 
Name: David C. Walker
   
Title: Group Vice President & Treasurer
   
 
   
GMAC LLC
as Hedge Counterparty
   
 
   
By: /s/ David C. Walker
 
Name: David C. Walker
   
Title: Group Vice President & Treasurer
   

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



     
WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
   
 
   
By: /s/ Alfia Monastra
 
Name: Alfia Monastra
   
Title: Vice President
   
 
   
WELLS FARGO BANK, N.A.,
as Second Priority Collateral Agent
   
 
   
By: /s/ Alfia Monastra
   
 
   
Name: Alfia Monastra
   
Title: Vice President
   
 
   
WELLS FARGO BANK, N.A.,
as Third Priority Collateral Agent
   
 
   
By: /s/ Alfia Monastra
   
 
   
Name: Alfia Monastra
   
Title: Vice President
   
 
   
WELLS FARGO BANK, N.A.,
as Collateral Control Agent
   
 
   
By: /s/ Alfia Monastra
   
 
   
Name: Alfia Monastra
   
Title: Vice President
   

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



     
ACKNOWLEDGED AND AGREED FOR
   
PURPOSES OF THE LOAN AGREEMENT
   
as of the date first above written:
   
 
   
GMAC MORTGAGE, LLC
   
 
   
By: /s/ James Young
 
Name: James Young
   
Title: Chief Financial Officer
   
 
   
RESIDENTIAL FUNDING COMPANY, LLC
   
 
   
By: /s/ James Young
   
 
   
Name: James Young
   
Title: Chief Financial Officer
   

Joinder Agreement — Additional Account Parties

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of each New Additional Account Party and each Existing Pledgor
executing this Joinder Agreement shall mean with respect to such New Additional
Account Party or Existing Pledgor:
All of such New Additional Account Party’s or Existing Pledgor’s right, title
and interest, in, to, and under, whether now or hereafter existing, owned or
acquired and wherever located and howsoever created, arising or evidenced, all
of the following:
     (a) all Deposit Accounts identified opposite such New Additional Account
Party’s or Existing Pledgor’s name on Schedule X to the Pledge and Security
Agreement (including, without limitation, the Deposit Accounts described in
Annex B hereto) and any Property deposited or carried therein or credit thereto
and any replacement account therefor; and
     (b) all Proceeds, products, offspring, rents, issues, profits and returns
of and from, and all distributions on and rights arising out of, any of the
foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Annex A shall not include Excluded Assets. Each New Additional Account Party and
each Existing Pledgor shall, from time to time, execute and deliver to the
Lender Agent, as the Lender Agent may reasonably request, all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as the Lender Agent reasonably deems necessary or
advisable to ensure a first priority, perfected security interest in all or any
portion of the Collateral.
Joinder Agreement — Additional Account Parties

A-1



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment Ito each Security Agreement
     1. Schedule I to the each Security Agreement is amended by the addition of
the following:
AMERILAND, LLC
Jurisdiction of Formation: Colorado
FEIN: 84-1470699
State organization ID number: 19971200811
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
REG-PFH, LLC
Jurisdiction of Formation: Delaware
FEIN: 42-1562699
State organization ID number: 060530791
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
HOME CONNECTS LENDING SERVICES, LLC
Jurisdiction of Formation: Pennsylvania
FEIN: 25-1849412
State organization ID number: 2909825
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
MINT I, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-8719302
State organization ID number: 4283292
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
MINT I VFN HOLDINGS, LLC
Joinder Agreement — Additional Account Parties

B-1



--------------------------------------------------------------------------------



 



Jurisdiction of Formation: Delaware
FEIN: 26-0335150
State organization ID number: 4283297
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
EASTERN MASSACHUSETTS REAL ESTATE, LLC
Jurisdiction of Formation: Delaware
FEIN: 04-3109755
State organization ID number: 4218266
Chief Executive Office/Principal place of business:
13 Enon Street
Beverly, MA 01915-1115
KOENIG & STREY INSURANCE AGENCY, LLC
Jurisdiction of Formation: Delaware
FEIN: 36-3739756
State organization ID number: 4149084
Chief Executive Office/Principal place of business:
3201 Old Glenview Road
Wilmette, IL 60091-2999
KOENIG & STREY, LLC
Jurisdiction of Formation: Delaware
FEIN: 36-2434402
State organization ID number: 4149101
Chief Executive Office/Principal place of business:
3201 Old Glenview Road
Wilmette, IL 60091-2999
PACIFIC UNION REAL ESTATE GROUP, LTD.
Jurisdiction of Formation: California
FEIN: 94-3069307
State organization ID number: C1617136
Chief Executive Office/Principal place of business:
567 Sycamore Valley Road West
Danville, CA 94526-3900
Joinder Agreement — Additional Account Parties

B-2



--------------------------------------------------------------------------------



 



REFERRAL NETWORK OF IL, LLC
Jurisdiction of Formation: Delaware
FEIN: 25-1876439
State organization ID number: 3305663
Chief Executive Office/Principal place of business:
3201 Old Glenview Road
Wilmette, IL 60091-2999
REFERRAL NETWORK OF MASSACHUSETTS, LLC
Jurisdiction of Formation: Delaware
FEIN: 06-1269599
State organization ID number: 4119843
Chief Executive Office/Principal place of business:
13 Enon Street
Beverly, MA 01915-1115
REFERRAL NETWORK OF NY/NJ, LLC
Jurisdiction of Formation: Delaware
FEIN: 52-2248651
State organization ID number: 3241369
Chief Executive Office/Principal place of business:
2021 Spring Road Suite #300
Oak Brook, IL 60523-1853
REFERRAL NETWORK OF PUREG, INC.
Jurisdiction of Formation: Delaware
FEIN: 73-1685358
State organization ID number: 3719971
Chief Executive Office/Principal place of business:
567 Sycamore Valley Road West
Danville, CA 94526-3900
GHS METRO NY, LLC
Jurisdiction of Formation: Delaware
FEIN: 52-2228184
State organization ID number: 3205042
Chief Executive Office/Principal place of business:
2021 Spring Road Suite #300
Oak Brook, IL 60523-1853
Joinder Agreement — Additional Account Parties

B-3



--------------------------------------------------------------------------------



 



GMAC GLOBAL RELOCATION SERVICES, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2966321
State organization ID number: 2909282
Chief Executive Office/Principal place of business:
2021 Spring Road Suite #300
Oak Brook, IL 60523-1853
GMACR MORTGAGE PRODUCTS, LLC
Jurisdiction of Formation: Delaware
FEIN: 03-0536369
State organization ID number: 3752757
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
DITECH, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2887228
State organization ID number: 2721623
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
GHS MORTGAGE, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2913766
State organization ID number: 2766949
Chief Executive Office/Principal place of business:
7 Carnegie Plaza Suite #100
Cherry Hill, NJ 08003-1020
RESIDENTIAL CONSUMER SERVICES, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-4812167
State organization ID number: 4150635
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
Joinder Agreement — Additional Account Parties

B-4



--------------------------------------------------------------------------------



 



GMAC MORTGAGE USA CORPORATION
Jurisdiction of Formation: Delaware
FEIN: 20-4796930
State organization ID number: 4149107
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
GMAC REAL ESTATE, LLC
Jurisdiction of Formation: Delaware
FEIN: 52-2205242
State organization ID number: 3135545
Chief Executive Office/Principal place of business:
2021 Spring Road Suite #300
Oak Brook, IL 60523-1853
RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.
Jurisdiction of Formation: Delaware
FEIN: 75-2006294
State organization ID number: 2053532
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
MFC ASSET, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-0464146
State organization ID number: 4218328
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
RFC ADVANCE DEPOSITOR, LLC
Jurisdiction of Formation: Delaware
FEIN: 72-1590384
State organization ID number: 4219245
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Joinder Agreement — Additional Account Parties

B-5



--------------------------------------------------------------------------------



 



RFC ASSET MANAGEMENT, LLC
Jurisdiction of Formation: Delaware
FEIN: 06-1664678
State organization ID number: 3110518
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
RFC SFJV-2002, LLC
Jurisdiction of Formation: Nevada
FEIN: 06-1664670
State organization ID number: LLC14621-2002
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
RCSFJV2004, LLC
Jurisdiction of Formation: Nevada
FEIN: 20-3802722
State organization ID number: E0669262005-6
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
UNION TRUST MORTGAGE SERVICES, INC.
Jurisdiction of Formation: California
FEIN: 94-3159344
State organization ID number: C1819424
Chief Executive Office/Principal place of business:
567 Sycamore Valley Road West
Danville, CA 94526-3900
Joinder Agreement — Additional Account Parties

B-6



--------------------------------------------------------------------------------



 



     2. Schedule III to each Security Agreement is amended by the addition of
the following to Section 1 thereto:
AMERILAND, LLC
Prior names: N/A
REG-PFH, LLC
Prior names: REG-PFH, Inc.
HOME CONNECTS LENDING SERVICES, LLC
Prior names: ATM, LLC
MINT I, LLC
Prior names: N/A
MINT I VFN HOLDINGS. LLC
Prior names: N/A
EASTERN MASSACHUSETTS REAL ESTATE, LLC
Prior names: Eastern Massachusetts Real Estate, Inc.
KOENIG & STREY INSURANCE AGENCY, LLC
Prior names: Koenig & Strey Insurance Agency, Inc.
KOENIG & STREY, LLC
Prior names: Koenig & Strey, Inc.
PACIFIC UNION REAL ESTATE GROUP, LTD.
Prior names: N/A
REFERRAL NETWORK OF IL, LLC
Prior names:
10/23/2000-02/20/2001 Referral Network of Koenig & Strey, Inc.
02/20/2001-06/20/2006 Referral Network of IL, Inc.
REFERRAL NETWORK OF MASSACHUSETTS, LLC
Prior names: Referral Network of Massachusetts, Inc.
Joinder Agreement — Additional Account Parties

B-7



--------------------------------------------------------------------------------



 



REFERRAL NETWORK OF NY/NJ, LLC
Prior names:
06/08/2000-02/20/2001 Referral Network of GHS Metro NY, Inc.
02/20/2001-08/17/2006 Referral Network of NY/NJ, Inc.
REFERRAL NETWORK OF PUREG, INC.
Prior names: N/A
GHS METRO NY, LLC
Prior names: GHS Metro NY, Inc.
GMAC GLOBAL RELOCATION SERVICES, LLC
Prior names:
06/16/1998-11/16/1999 GMAC Relocation Services, Inc.
11/16/1999-08/11/2006 GMAC Global Relocation Services, Inc.
GMACR MORTGAGE PRODUCTS, LLC
Prior names: GMACR Mortgage Products, Inc.
DITECH, LLC
Prior names:
02/25/1997-06/18/1999 GMAC Mortgage Venture, Inc.
06/18/1999-03/01/2006 ditech.com, Inc.
03/01/2006-01/29/2008 ditech.com, LLC
GHS MORTGAGE, LLC
Prior names: Residential Alliance LLC
RESIDENTIAL CONSUMER SERVICES, LLC
Prior names: Residential Consumer Services, Inc.
GMAC MORTGAGE USA CORPORATION
Prior names: N/A
Joinder Agreement — Additional Account Parties

B-8



--------------------------------------------------------------------------------



 



GMAC REAL ESTATE, LLC
Prior names: N/A

RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.
Prior names: Salomon Brothers Mortgage Securities IV, Inc.

MFC ASSET, LLC
Prior names: MFC Asset Corporation

RFC ADVANCE DEPOSITOR, LLC
Prior names: RFC Advance Depositor, Inc.

RFC ASSET MANAGEMENT, LLC
Prior names: RFC Asset Management, Inc.

RFC SFJV-2002, LLC
Prior names: N/A

RCSFJV2004, LLC
Prior names: RCFSJV2004, LLC
                      RFC SFJV2004, LLC
UNION TRUST MORTGAGE SERVICES, INC.
Prior names: N/A
     3. Exhibit B to Schedule VI to each Security Agreement is amended by the
deletion of the following:

                          Interest             Type of   Interests Owned       %
of Interests of   Pledged Interests   Interests   by Pledgor   Pledgor   Pledgor
Pledged  
 
  Limited Liability       GMAC Model Home        
GMCMTH, LLC
  Company   100%   Finance, LLC     100 %
 
                   
 
  Limited Liability       GMAC Model Home        
KBOne, LLC
  Company   100%   Finance, LLC     100 %

Joinder Agreement — Additional Account Parties

B-9



--------------------------------------------------------------------------------



 



                          Interest               Type of   Interests Owned      
% of Interests of   Pledged Interests   Interests   by Pledgor   Pledgor  
Pledgor Pledged  
 
  Limited Liability       GMAC Model Home        
LENOne, LLC
  Company   100%   Finance, LLC     100 %
 
                   
 
  Limited Liability       GMAC Model Home        
WPSHOne, LLC
  Company   100%   Finance, LLC     100 %
 
                   
 
  Limited Liability       GMAC Model Home        
RFC MHF Funding, LLC
  Company   100%   Finance, LLC     100 %
 
                   
GMAC Model Home
  Limited Liability       Residential Funding        
Finance, LLC
  Company   100%   Company, LLC     100 %

     4. Exhibit B to Schedule VI to each Security Agreement is amended by the
addition of the following:

                          Interest             Type of   Interests Owned       %
of Interests of   Pledged Interests   Interests   by Pledgor   Pledgor   Pledgor
Pledged  
GMAC Model Home
  Limited Liability   100%   Residential Funding     100 %
Finance I, LLC
  Company       Company, LLC        
 
                   
CMH Holdings, LLC
  Class B Junior   100%   GMAC Model Home     100 %
 
  Preferred Units       Finance I, LLC        
 
                   
DOA Properties III
  Limited Liability   100%   DOA Holding     100 %
(Models), LLC
  Company       Properties, LLC        
 
                   
DOA Properties IIIB
  Limited Liability   100%   DOA Holding     100 %
(KB Models), LLC
  Company       Properties, LLC        
 
                   
DOA Properties V
  Limited Liability   100%   DOA Holding     100 %
(Lots-CA), LLC
  Company       Properties, LLC        
 
                   
DOA Properties VII
  Limited Liability   100%   DOA Holding     100 %
(Lots-NV), LLC
  Company       Properties, LLC        

Joinder Agreement — Additional Account Parties

B-10



--------------------------------------------------------------------------------



 



                          Interest             Type of   Interests Owned       %
of Interests of   Pledged Interests   Interests   by Pledgor   Pledgor   Pledgor
Pledged  
DOA Properties IX
  Limited Liability   100%   DOA Holding     100 %
(Lots-Other), LLC
  Company       Properties, LLC          
Residential Funding
  Limited Liability   100%   Residential Funding     100 %
Real Estate
  Company       Company, LLC        
Holdings, LLC
                   

     5. Schedule VII to each Security Agreement is amended by the addition of
the following:

                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
GMAC Home Services, LLC
  Referral Network of NY/NJ, LLC   Delaware

     6. Schedule XI to each Security Agreement is amended by the addition of the
following, under the heading “Additional Account Parties”:
Ameriland, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-11



--------------------------------------------------------------------------------



 



REG-PFH, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Home Connects Lending Services, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement – Additional Account Parties

B-12



--------------------------------------------------------------------------------



 



MINT I, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
MINT I VFN Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-13



--------------------------------------------------------------------------------



 



Eastern Massachusetts Real Estate, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Koenig & Strey Insurance Agency, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-14



--------------------------------------------------------------------------------



 



Koenig & Strey, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Pacific Union Real Estate Group, Ltd.
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-15



--------------------------------------------------------------------------------



 



Referral Network of IL, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Referral Network of Massachusetts, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-16



--------------------------------------------------------------------------------



 



Referral Network of NY/NJ, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Referral Network of PUREG, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-17



--------------------------------------------------------------------------------



 



GHS Metro NY, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
GMAC Global Relocation Services, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-18



--------------------------------------------------------------------------------



 



GMACR Mortgage Products, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Ditech, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-19



--------------------------------------------------------------------------------



 



GHS Mortgage, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Consumer Services, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-20



--------------------------------------------------------------------------------



 



GMAC Mortgage USA Corporation
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
GMAC Real Estate, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-21



--------------------------------------------------------------------------------



 



Residential Funding Mortgage Securities I, Inc.
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
MFC Asset, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-22



--------------------------------------------------------------------------------



 



RFC Advance Depositor, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
RFC Asset Management, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-23



--------------------------------------------------------------------------------



 



RFC SFJV-2002, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
RCSFJV2004, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Joinder Agreement — Additional Account Parties

B-24



--------------------------------------------------------------------------------



 



Union Trust Mortgage Services, Inc.
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With Copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
     7. Schedule X to each Security Agreement is amended by the addition of the
following to Section (a) thereof:

                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential
Capital, LLC
  Wachovia Bank,
National
Association     2000042911388     Residential Capital, LLC Serv Advances
Concentration Account for the benefit of Wells Fargo, N.A. as Collateral Control
Agent
 
               
GMAC Mortgage, LLC
  Citibank, N.A.     30609909     GMAC MORTGAGE WIRE
CONC
 
               
GMAC Mortgage, LLC
  Deutsche Bank Trust
Company Americas     00-392446     GMAC CONCENTRATION
WIRE

Joinder Agreement – Additional Account Parties

B-25



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number     Account Name
GMAC Global
Relocation
Services, LLC
  Bank of America, N.A.     1235062264     GMAC GRS MAIN
CONCENTRATION
 
               
GMAC Home Services,
LLC
  Bank of America, N.A.     1235117148     GMAC HOME SERVICES
CONCENTRATION
 
               
GMAC Home Services,
LLC
  Bank of America, N.A.     1235721369     GMAC REAL ESTATE CO
OWNED CONCENTRATION
 
               
GMAC Mortgage USA
Corporation
  Deutsche Bank Trust
Company Americas     451530     GMAC Mortgage USA
Corporation
Concentration
 
               
Home Connects
Lending Services,
LLC
  Bank of America, N.A.     1233904474     Home Connects
Lending Svcs
Concentration
 
               
GMAC Residential
Holding Company,
LLC
  Bank of America, N.A.     990126021     GMAC Residential
Hldg Corp Nevada
Concentration

     8. Schedule X to each Security Agreement is amended by the addition of the
following to Section (B) thereof:

              Account Owner   Financial Institution   Account Number   Account
Name
Ameriland, LLC
  JP Morgan Chase   1106871   Ameriland LLC Disb
 
  Bank, N.A.        
 
           
Developers of
  JP Morgan Chase   1106335   Developers of Hidden
Hidden Springs, LLC
  Bank, N.A.       Springs, LLC
 
           
Developers of
  JP Morgan Chase   1106780   Developers of Hidden
Hidden Springs, LLC
  Bank, N.A.       Springs, LLC
 
           

Joinder Agreement – Additional Account Parties

B-26



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Developers of
  US Bank National   104756781290   Developers of Hidden
Hidden Springs, LLC
  Association       Springs
 
           
Ditech, LLC
  Wachovia Bank,   200001330105   Ditech, LLC
 
  National Association        
 
           
DOA Holding
  JP Morgan Chase   765905476   DOA Holdings Properties
Properties, LLC
  Bank, N.A.       LLC- Operations
 
           
DOA Holding
  JP Morgan Chase   765905468   DOA Holdings
Properties, LLC
  Bank, N.A.       Properties-Models
 
           
Eastern
  Bank of America, N.A.   1235125563   EASTERN MASSACHUSETTS
Massachusetts Real
          REAL
Estate, LLC
           
 
           
Eastern
  Bank of America, N.A.   8188213491   EASTERN MASSACHUSETTS
Massachusetts Real
          REAL ESTATE COMM FUNDING
Estate, LLC
           
 
           
Eastern
  Bank of America, N.A.   8765005853   EASTERN MASSACHUSETTS
Massachusetts Real
          REAL ESTATE COMM FUNDING
Estate, LLC
          Controlled
 
           
GHS Metro NY, LLC
  Bank of America, N.A.   1235169543   Metro NY Lockbox
 
           
GHS Metro NY, LLC
  Bank of America, N.A.   8765006188   Metro NY Controlled
 
          Disbursement
 
           
GHS Mortgage, LLC
  JP Morgan Chase   433578   GHS MORTGAGE LLC DBA
 
  Bank, N.A.       WINDSOR OPERATING

Joinder Agreement – Additional Account Parties

B-27



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
GMAC Global
  Bank of America, N.A.   1235062269   GMAC GRS ELECTRONIC
Relocation
          PAYMENTS
Services, LLC
           
 
           
GMAC Global
  Citibank, N.A.   30645619   GMAC GLOBAL RELOCATION
Relocation Services, LLC
           
 
           
GMAC Global
  Wachovia Bank,   2000003496460   GMAC Global Relocation
Relocation
  National Association       Services, LLC
Services, LLC
           
 
           
GMAC Global
  Wachovia Bank,   2014227004310   GMAC Global Relocation
Relocation
  National Association       Services, LLC
Services, LLC
           
 
           
GMAC Home Services,
  Wachovia Bank,   2000009655713   GMAC Home Services, LLC
LLC
  National Association        
 
           
GMAC Home Services,
  Wachovia Bank,   2014217339011   GMAC Home Services, LLC
LLC
  National Association        
 
           
GMAC Home Services,
  Wachovia Bank,   2000003392797   GMAC Home Services, LLC
LLC
  National Association        
 
           
GMAC Mortgage USA
  Deutsche Bank Trust   00451549   GMAC Mortgage USA Corp
Corporation
  Company Americas       First Mtge Wires
 
           
GMAC Mortgage USA
  Deutsche Bank Trust   00451557   GMAC Mortgage USA Corp
Corporation
  Company Americas       2nd Mtge
 
          Wires
 
           
GMAC Mortgage USA
  Wachovia Bank,   2079951058907   GMAC Mortgage USA
Corporation
  National Association       Corporation

Joinder Agreement – Additional Account Parties

B-28



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
GMAC Real Estate,
  Wachovia Bank,   2000009655700   GMAC Real Estate LLC
LLC
  National Association        
 
           
GMACR Mortgage
  GMAC Bank   2210115628   GMACR Mortgage Products,
Products, LLC
          LLC
 
           
Home Connects
  Bank of America, N.A.   1235029415   Home Connects Lending
Lending Services,
          Svcs Vendor Payments
LLC
           
 
           
Home Connects
  Bank of America, N.A.   1235029434   Home Connects Lending
Lending Services,
          Svcs Advanced Fees
LLC
           
 
           
Koenig & Strey
  Bank of America, N.A.   1235181786   KOENIG & STREY INSURANCE
Insurance Agency,
          LOCKBOX
LLC
           
 
           
Koenig & Strey, LLC
  Bank of America, N.A.   1235181804   FORT DEARBORN LAND TITLE
 
          CO. LOCKBO
 
           
Koenig & Strey, LLC
  Bank of America, N.A.   1235255055   KOENIG & STREY, INC.
 
           
Koenig & Strey, LLC
  Bank of America, N.A.   1235576490   BUSINESS FRANCHISE
 
          FORMAT LOCKBOX
 
           
Koenig & Strey, LLC
  Bank of America, N.A.   8765005570   BUSINESS FRANCHISE
 
          FORMAT CONTROLLED
 
          DISBURSEMENT
 
           
Koenig & Strey, LLC
  Bank of America, N.A.   8765815278   KOENIG & STREY
 
          DISBURSEMENT
 
           
MFC Asset, LLC
  US Bank National   153910012704   MFC Asset LLC
 
  Association        

Joinder Agreement – Additional Account Parties

B-29



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
MINT I, LLC
  Bank of America, N.A.   1235729747   MINT I LLC OPERATING
 
          ACCOUNT
 
           
MINT I VFN
  Bank of America, N.A.   1235828327   MINT I VFN HOLDINGS LLC
Holdings, LLC
           
 
           
Pacific Union Real
  Bank of America, N.A.   1235722250   PACIFIC UNION REAL
Estate Group, Ltd.
          ESTATE OPERATING
 
           
Pacific Union Real
  Bank of America, N.A.   7765401325   PACIFIC UNIONS RE GROUP
Estate Group, Ltd.
          COMMISSION
 
           
Referral Network of
  Bank of America, N.A.   1235727941   REFERRAL NETWORK OF IL
IL, LLC
          LLC
 
           
Referral Network of
  Bank of America, N.A.   1235727960   REFERRAL NETWORK OF MA
Massachusetts, LLC
          LLC
 
           
Referral Network of
  Bank of America, N.A.   1235727946   REFERRAL NETWORK OF
NY/NJ, LLC
          NY/NJ LLC
 
           
Referral Network of
  Bank of America, N.A.   1235554672   Referral Network of
PUREG, Inc.
          PUREG, Inc.
 
           
REG-PFH, LLC
  JP Morgan Chase   1134667   Reg PFH Disbursement
 
  Bank, N.A.        
 
           
Residential
  Wachovia Bank,   752000201447570   Residential Consumer
Consumer Services,
  National Association       Services, LLC
LLC
           

Joinder Agreement – Additional Account Parties

B-30



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Residential Funding
  US Bank National   152100013209   Residential Funding
Mortgage Securities
  Association       Mortgage
I, Inc.
           
 
           
RFC Advance
  US Bank National   153910248415   RFC Advance Depositor Inc
Depositor, LLC
  Association        
 
           
RFC Asset Holdings
  US Bank National   153910004800   RFC Asset Holdings 2 LLC
II, LLC
  Association        
 
           
RFC Asset
  US Bank National   153910011920   RFC Asset Management Inc
Management, LLC
  Association        
 
           
RFC SFJV-2002, LLC
  US Bank National   153910011938   RFC SFJV 2002 LLC
 
  Association        
 
           
RCSFJV 2004, LLC
  US Bank National   10479189443   RCSFJV2004 LLC
 
  Association        
 
           
Union Trust
  Bank of America, N.A.   1235820227   UNION TRUST MORTGAGE
Mortgage Services,
          SERVICES
Inc.
           
 
           
Homecomings
  JP Morgan Chase   1134675   PIA Operating Account
Financial, LLC
  Bank, N.A.        
 
           
Homecomings
  JP Morgan Chase   1570696524   Corporate (HFN Servicing)
Financial, LLC
  Bank, N.A.        
 
           
Homecomings
  JP Morgan Chase   5113180   Homecomings FNL Network
Financial, LLC
  Bank, N.A.        
 
           
Homecomings
  JP Morgan Chase   5546028   HFN Wholesale Lending
Financial, LLC
  Bank, N.A.       Master Account

Joinder Agreement – Additional Account Parties

B-31



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Homecomings
  US Bank National   152100013217   HOMECOMINGS FINANCIAL
Financial, LLC
  Association       NETWORK INC
 
           
Residential Funding
  JP Morgan Chase   1099928   Residential Funding
Company, LLC
  Bank, N.A.       Company, LLC Corporate
 
          Operations
 
           
Residential Funding
  JP Morgan Chase   1106863   Ameriland LLC
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   1103613    
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   5218640    
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   708081617   GMAC RFC, LLC Master
Company, LLC
  Bank, N.A.       Servicing Operating
 
          Account
 
           
Residential Funding
  JP Morgan Chase   5750873    
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   5315476    
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   777175639    
Company, LLC
  Bank, N.A.        
 
           
Residential Funding
  JP Morgan Chase   5573416    
Company, LLC
  Bank, N.A.        

Joinder Agreement – Additional Account Parties

B-32



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Residential Funding
  US Bank National   104756807830   RESIDENTIAL FUNDING
Company, LLC
  Association       COMPANY, LLC
 
           
Residential Funding
  US Bank National   104757811591   RESIDENTIAL FUNDING
Company, LLC
  Association       COMPANY, LLC
 
           
Residential Funding
  US Bank National   152100013191   RESIDENTIAL FUNDING
Company, LLC
  Association       COMPANY, LLC
 
           
Residential Funding
  Wachovia Bank,   200014428825   Residential Funding
Company, LLC
  National Association       Company, LLC
 
           
Residential Funding
  Wachovia Bank,   200041714706   Residential Funding
Company, LLC
  National Association       Company, LLC
 
           
Residential Funding
  State Street Bank   00076174   RFC Principal Inv.
Company, LLC
  and Trust Company       Activities
 
           
Residential Funding
  State Street Bank   00100453   RFAH Principal Inv.
Company, LLC
  and Trust Company       Activities Loans
 
           
Residential Funding
  State Street Bank   00100446   RFC Asset Holdings II,
Company, LLC
  and Trust Company       LLC
 
           
Residential Funding
  State Street Bank   00100461   GMAC-RFC, LLC Securities
Company, LLC
  and Trust Company        

Joinder Agreement – Additional Account Parties

B-33



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Residential Funding
  State Street Bank   BGLJ   RFC Principal Inv.
Company, LLC
  and Trust Company       Activities
 
           
Residential Funding
  State Street Bank   BGLG   RFC Asset Holdings II,
Company, LLC
  and Trust Company       LLC
 
           
Residential Funding
  State Street Bank   BGLF   RFC Asset Holdings II,
Company, LLC
  and Trust Company       LLC
 
           
Residential Funding
  State Street Bank   BGLM   GMAC-RFC, LLC SECURITIES
Company, LLC
  and Trust Company        
 
           
GMAC Mortgage, LLC
  Citibank, N.A.   30609933   GMAC WHOLESALE LENDING
 
           
GMAC Mortgage, LLC
  Bank of America, N.A.   1235572058   GMAC Mortgage Corp
 
          Conventional Rehab Funds
 
           
GMAC Mortgage, LLC
  Bank of America, N.A.   7765600532   GMAC MORTGAGE CORP
 
           
GMAC Mortgage, LLC
  Deutsche Bank Trust   00-318756   GMAC MORTGAGE CORPORATION
 
  Company Americas        
 
           
GMAC Mortgage, LLC
  Deutsche Bank Trust   00-330608   GMAC MTG CORP/DITECH WIR
 
  Company Americas        
 
           
GMAC Mortgage, LLC
  Deutsche Bank Trust   00-374678   GMAC MORTGAGE CORPORATION
 
  Company Americas        
 
           
GMAC Mortgage, LLC
  Deutsche Bank Trust   00-389706   GMAC HOME EQUITY FUNDING
 
  Company Americas        

Joinder Agreement – Additional Account Parties

B-34



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
GMAC Mortgage, LLC
  Deutsche Bank Trust   00-407599   GMAC BTCHEQUE MASTER FUN
 
  Company Americas        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2000011901617   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2079950083067   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2079950061474   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2100003045229   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2079950061461   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2100012764397   GMAC Mortgage, LLC
 
  National Association        
 
           
GMAC Mortgage, LLC
  Wachovia Bank,   2000042900616   GMAC Mortgage, LLC
 
  National Association        
 
           
Residential
  Citibank, N.A.   11215175   Residential Capital LLC
Capital, LLC
          EUR Operating
 
           
Residential
  Citibank, N.A.   11215183   Residential Capital LLC
Capital, LLC
          GBP Operating
 
           
Residential
  Citibank, N.A.   11216643   Residential Capital LLC
Capital, LLC
          MXN Operating
 
           
Residential
  Citibank, N.A.   11902075   Residential Capital LLC
Capital, LLC
          CAD Operating

Joinder Agreement – Additional Account Parties

B-35



--------------------------------------------------------------------------------



 



              Account Owner   Financial Institution   Account Number   Account
Name
Residential
  Citibank, N.A.   11902083   Residential Capital LLC
Capital, LLC
          AUD Operating
 
           
Residential
  JP Morgan Chase   701325011    
Capital, LLC
  Bank, N.A.        
 
           
Residential
  Bank of America, N.A.   1235469131    
Capital, LLC
           
 
           
Residential
  Bank of America, N.A.   0 1235582255    
Capital, LLC
           
 
           
Residential
  Evergreen Service   497-1009371602   Residential Capital, LLC
Capital, LLC
  Company, LLC        
 
           
Residential
  Evergreen Service   497-1009371627   Residential Capital, LLC
Capital, LLC
  Company, LLC        
 
           
GMAC Residential
  Bank of America, N.A.   1235617150   GMAC RESIDENTIAL HOLDING
Holding Company, LLC
           

Joinder Agreement – Additional Account Parties

B-36